DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 2, 9, 10, 15, and 16 is a relative term which renders the claims indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close together portions must be in order to be considered “near”. For the purpose of examination, it is assumed that a portions spaced from one another by less than half the width of the device from another portion is considered “near”.
Claims 11-15 and 17-20 are rejected as depending from claims 10 or 16 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 6 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2014176494 A)(Fujishima) in view of Christopher et al. (US 6,182,873 B1)(Christopher).
Regarding claim 1, Fujishima discloses a soft-structured child carrier comprising, a waistband (6/7A/7B) having a bottom portion, a body panel (5/21A/21B) having a bottom end (noting the end proximal to the belt), a top end (14), a first side edge and a second side edge (noting side edges shown below in Annotated Fig. 3, S1/S2), an interior surface (Fig. 4) on an interior side and an exterior surface on an exterior side, a first shoulder strap (9A) having a first free end, a second shoulder strap (9B) having a second free end, and wherein the first shoulder strap and the second shoulder strap extend from the top end of the body panel (Figs. 3 and 4), a first flap (P1) attached to the interior side of the body panel and extending laterally therefrom; and a second flap (P2) attached to the interior side of the body panel and extending laterally therefrom, wherein the first free end of the first shoulder strap is configured to attach to the first flap, and wherein the second free end of the second shoulder strap is configured to attach to the second flap.


    PNG
    media_image1.png
    347
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    397
    media_image2.png
    Greyscale


Fujishima does not specifically disclose the bottom end of the body panel attached to the waistband at the bottom portion of the waistband.
Christopher teaches the ability to have an infant carrier including a waist band (14), and a body panel (15), where the bottom end of the body panel is attached to the bottom portion of the waistband (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Fujishima and attach the bottom end of the body panel to bottom portion of the waistband instead of the top because such a change would require a mere rearrangement of parts. it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 2, modified Fujishima discloses the first flap and the second flap are each attached near a centerline of the body panel (Annotated Fig. 4).
Regarding claims 3 and 4, modified Fujishima discloses the first flap is attached at a location that is a first distance from a centerline of the body panel and a second distance from the first side edge of the body panel, wherein the first distance is less than the second distance, the second flap is attached at a location that is a first distance from a centerline of the body panel and a second distance from the second side edge of the body panel, wherein the first distance is less than the second distance (Annotated Fig. 4).
Regarding claim 6, modified Fujishima discloses the first flap and the second flap (P1 and P2) are configured to attach to the first shoulder strap and the second shoulder strap such that a reduced tension is provided to the first side edge and the second side edge of the body panel as the lower ends of the shoulder strap are not directly attached to the side edge of the panel.
Regarding claim 8-9, modified Fujishima discloses the body panel has tapered shape having a first width (W1) at the bottom end of the body panel and a second width (W2) at central portion, and a third width (W3) at the top end, the second width being less than the first width and the third width, wherein the first flap and the second flap are attached to the body panel at a location near the second width.

    PNG
    media_image3.png
    306
    288
    media_image3.png
    Greyscale


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2014176494 A)(Fujishima) in view of Christopher et al. (US 6,182,873 B1)(Christopher) as applied to claim 1 above, and further in view of Lui (CN 204363531 U).
Regarding claim 5, modified Fujishima does not specifically disclose the first shoulder strap and the second shoulder strap comprise a slit for creating an expandable width.
Liu demonstrates the ability to have a baby carrier including a pair of shoulder straps including a slit for creating an expandable width (Figs. 4 and 5) for dispersing pressure (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Fujishima and use the teaching of Liu and include a slit for expanding the shoulder strap in order to increase the width of the shoulder strap thereby dispersing the pressure to a larger area of the wearer thereby increasing overall comfort of the device. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2014176494 A)(Fujishima) in view of Christopher et al. (US 6,182,873 B1)(Christopher) as applied to claim 1 above, and further in view of Lindblom (WO 2009034233 A1).
Regarding claim 7, modified Fujishima does not specifically disclose a panel retaining strap attached to the exterior side of the waistband, as lower width adjusting panels are generally placed into storage pockets (24A/24B).
Lindblom teaches the ability to have a width adjusting baby carrier including a panel retaining strap attached to a side of the waist band (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Fujishima and replace the storage pockets with a retaining strap similar to that of Lindblom for securing widening portions because such a change would replace one securing structure for another. To the degree that it can be argued that the strap demonstrated by Lindblom is not clearly on the exterior side, it would have been obvious to place the strap in the exterior side of the waist belt because such a change would have required a mere choice from a finite number of solutions and would have yielded predictable results. I.e. placing the strap in the interior side, or the exterior side. 

Claims 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2014176494 A)( Fujishima) in view of Christopher et al. (US 6,182,873 B1)(Christopher) and Antunovic (US 2016/0316933 A1).
Regarding claim 10, Fujishima discloses a soft-structured child carrier having a plurality of configurations (Fig. 21), said child carrier comprising: a waistband (6/7A/7B) having an interior portion, an exterior portion, and a bottom portion, a body panel having a bottom end, a top end, a first side edge, a second side edge, an interior side, and an exterior side (Figs. 3 and 4), a first shoulder strap (9A) having a first free end; and a second shoulder strap (9B) having a second free end, said first shoulder strap and said second shoulder strap both extending from the top end of the body panel, a first configuration where the first free end of the first shoulder strap is attached to the interior side of the body panel near the first side edge, and the second free end of the second shoulder strap is attached to the interior side of the body panel near the second side edge (Fig. 4, noting they are connected at the ends of the lower portions P1 and P2 shown above in Annotated Fig. 4) to form a bucket seat having a first base width, a second configuration, where the first free end of the first shoulder strap is attached to the interior side of the body panel near the first side edge, and the second free end of the second shoulder strap is attached to the interior side of the body panel near the second side edge to form the bucket seat having a second base width (Fig. 9, noting the shoulder straps attached as shown in Fig. 4).
Fujishima does not specifically disclose the bottom end of the body panel attached to the waistband at the bottom portion of the waistband.
Christopher teaches the ability to have an infant carrier including a waist band (14), and a body panel (15), where the bottom end of the body panel is attached to the bottom portion of the waistband (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Fujishima and attach the bottom end of the body panel to bottom portion of the waistband instead of the top because such a change would require a mere rearrangement of parts. it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Fujishima does not specifically disclose the body panel is folded such that the bottom end contacts the interior portion of the waistband
Antunovic teaches the ability to have a baby carrier including a foldable body portion that is adapted to fold between the waistband and a wearer to reduce an effective height of the body panel (noting Figs. 10 and 11) where a waistband.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Fujishima and configure it such that the lower portion is foldable to change the height of the body panel because such a change would allow the device to further adjust thereby increasing the versatility of the device.
Regarding claim 12, modified Fujishima discloses the body panel has tapered shape having a first width (W1) at the bottom end of the body panel and a second width (W2) at central portion, and a third width (W3) at the top end, the second width being less than the first width and the third width.
Regarding claim 13, modified Fujishima discloses a first shoulder strap attachment panel (P1) on the interior side of the body panel for attaching the first free end of the first shoulder strap thereto.
Regarding claim 14, modified Fujishima discloses a second shoulder strap attachment panel (P2) on the interior side of the body panel for attaching the second free end of the second shoulder strap thereto.
Regarding claim 15, modified Fujishima discloses a first shoulder strap attachment panel and a second shoulder strap attachment panel (P1/P2) on the interior side of the body panel for attaching the first shoulder strap and the second shoulder strap, wherein the first shoulder strap attachment panel and the second shoulder strap attachment panel are each connected to the body panel near a centerline of the body panel (Annotated Fig. 4).
Regarding claim 16, Fujishima discloses a method of configuring a soft-structured child carrier, comprising: attaching a waistband around a user (Fig. 25), said waistband having an interior portion, an exterior portion, and a bottom portion; forming a bucket seat having a first configuration or a second configuration for receiving a child (Figs. 3 and 4) therein comprising, folding a body panel upwardly to form the first configuration (Fig. 21 (a)), said body panel having a bottom end, a top end, a first side edge, a second side edge, an interior side, and an exterior side, and being folded in a direction towards the exterior portion of the waistband, wherein the first configuration has a first base width; or folding the body panel upwardly to form the second configuration (Fig. 21 (b)), wherein the second configuration has a second base width that is smaller than the first base width; connecting a first free end of a first shoulder strap to the interior side of the body panel near the first side edge (at P1); and connecting a second free end of a second shoulder strap to the interior side of the body panel near the second side edge (at P2).
Fujishima does not specifically disclose the bottom end of the body panel attached to the waistband at the bottom portion of the waistband.
Christopher teaches the ability to have an infant carrier including a waist band (14), and a body panel (15), where the bottom end of the body panel is attached to the bottom portion of the waistband (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Fujishima and attach the bottom end of the body panel to bottom portion of the waistband instead of the top because such a change would require a mere rearrangement of parts. it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Fujishima does not specifically disclose the body panel is folded such that the bottom end contacts the interior portion of the waistband
Antunovic teaches the ability to have a baby carrier including a foldable body portion that is adapted to fold between the waistband and a wearer to reduce an effective height of the body panel (noting Figs. 10 and 11) where a waistband.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Fujishima and configure it such that the lower portion is foldable to change the height of the body panel because such a change would allow the device to further adjust thereby increasing the versatility of the device.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2014176494 A)( Fujishima) in view of Christopher et al. (US 6,182,873 B1)(Christopher) and Antunovic (US 2016/0316933 A1) as applied to claim 10 above, and further in view of Lindblom (WO 2009034233 A1).
Regarding claim 11 modified Fujishima does not specifically disclose a panel retaining strap attached to the exterior side of the waistband, as lower width adjusting panels are generally placed into storage pockets (24A/24B).
Lindblom teaches the ability to have a width adjusting baby carrier including a panel retaining strap attached to a side of the waist band (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Fujishima and replace the storage pockets with a retaining strap similar to that of Lindblom for securing widening portions because such a change would replace one securing structure for another. To the degree that it can be argued that the strap demonstrated by Lindblom is not clearly on the exterior side, it would have been obvious to place the strap in the exterior side of the waist belt because such a change would have required a mere choice from a finite number of solutions and would have yielded predictable results. I.e. placing the strap in the interior side, or the exterior side. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2014176494 A)( Fujishima) in view of Christopher et al. (US 6182873 B1)(Christopher) and Antunovic (US 2016/0316933 A1) as applied to claim 16 above, and further in view of Salazar et al. (US 2017/0150826 A1)(Salazar),
Regarding claim 17, modified Fujishima does not specifically disclose forming the bucket seat having a third configuration by: pushing the first side edge and the second side edge of the body panel laterally inwards to decrease the first base width.
Salazar teaches the ability to form a bucket seat having a third configuration by: pushing the first side edge and the second side edge of the body panel laterally inwards to decrease the first base width (Figs. 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Fujishima and use the teaching of Salazar to allow the body panel to be adjusted by pushing the sides into a narrow configuration in order to further increase the range of widths that the baby carrier can be thereby allowing the device to comfortably support a baby as demonstrated by Salazar.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2014176494 A)( Fujishima) in view of Christopher et al. (US 6182873 B1)(Christopher) and Antunovic (US 2016/0316933 A1) as applied to claim 16 above, and further in view of Higuchi (JP 2002186543 A).
Regarding claims 19-20, modified Fujishima does not specifically disclose forming the bucket seat having a fourth configuration by: folding the body panel entirely around the waistband, or forming a bucket seat having a fourth configuration by: folding the body panel multiple times around the waistband.
Higuchi demonstrates a baby holder capable of being wrapped around a waistbelt multiple times, noting intermediate conditions between being in a largest configuration (Fig. 1(a)) and a smallest configuration (Fig. 1(b)) results in a seat having an intermediate height and width.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Fujishima and use the teaching of Higuchi and allow the device to be wrapped around the waist belt multiple times because such a change would allow for a device having a shorter height, or being fully wrapped around the waist belt, a compact stowed condition when the device is not in use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11219317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-2 of U.S. Patent No. 11219317 teach the limitations of claims 1-4 and 6 of the present application.
Claims 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of U.S. Patent No. 11219317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of U.S. Patent No. 11219317 teach the limitations of claim 7 of the present application.
Claims 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11219317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 7-8 of U.S. Patent No. 11219317 teach the limitations of claims 8-9 of the present application.
Claims 10-11, 13-14, 16, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11219317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 17 of U.S. Patent No. 11219317 teach the limitations of claims 10-11, 13-14, 16, and 18 of the present application.
Claims 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 11219317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of U.S. Patent No. 11219317 teach the limitations of claim 12 of the present application.
Claims 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 11219317. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of U.S. Patent No. 11219317 teach the limitations of claim 15 of the present application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11219317 in view of Lui (CN 204363531 U). 
Regarding claim 5, Claim 1 of U.S. Patent No. 11219317 does not specifically disclose the first shoulder strap and the second shoulder strap comprise a slit for creating an expandable width.
Liu demonstrates the ability to have a baby carrier including a pair of shoulder straps including a slit for creating an expandable width (Figs. 4 and 5) for dispersing pressure (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Claim 1 of U.S. Patent No. 11219317 and use the teaching of Liu and include a slit for expanding the shoulder strap in order to increase the width of the shoulder strap thereby dispersing the pressure to a larger area of the wearer thereby increasing overall comfort of the device. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11219317 in view of Salazar et al. (US 2017/0150826 A1)(Salazar).
Regarding claim 17, claim 1 of U.S. Patent No. 11219317 does not specifically disclose forming the bucket seat having a third configuration by: pushing the first side edge and the second side edge of the body panel laterally inwards to decrease the first base width.
Salazar teaches the ability to form a bucket seat having a third configuration by: pushing the first side edge and the second side edge of the body panel laterally inwards to decrease the first base width (Figs. 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claim 1 of U.S. Patent No. 11219317 and use the teaching of Salazar to allow the body panel to be adjusted by pushing the sides into a narrow configuration in order to further increase the range of widths that the baby carrier can be thereby allowing the device to comfortably support a baby as demonstrated by Salazar.

Claim 19-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11219317 in view of Higuchi (JP 2002186543 A).
Regarding claims 19-20, claim 1 of U.S. Patent No. 11219317 does not specifically disclose forming the bucket seat having a fourth configuration by: folding the body panel entirely around the waistband, or forming a bucket seat having a fourth configuration by: folding the body panel multiple times around the waistband.
Higuchi demonstrates a baby holder capable of being wrapped around a waistbelt multiple times, noting intermediate conditions between being in a largest configuration (Fig. 1(a)) and a smallest configuration (Fig. 1(b)) results in a seat having an intermediate height and width.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claim 1 of U.S. Patent No. 11219317 and use the teaching of Higuchi and allow the device to be wrapped around the waist belt multiple times because such a change would allow for a device having a shorter height, or being fully wrapped around the waist belt, a compact stowed condition when the device is not in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
./PETER N HELVEY/            Primary Examiner, Art Unit 3734